EXHIBIT 10.116

 

FIRST AMENDMENT
TO REVOLVING CREDIT AGREEMENT

 

This First Amendment to the Revolving Credit Agreement (this “Amendment”) is
dated as of April 9, 2013 and is entered into by and among ITC Great Plains,
LLC, a Michigan limited liability company (the “Borrower”), certain Lenders
listed on the signature pages hereto, Credit Suisse AG, Cayman Islands Branch,
as Administrative Agent (the “Administrative Agent”), and is made with reference
to that certain Revolving Credit Agreement dated as of February 16, 2011 (as
amended through the date hereof, the “Credit Agreement”) by and among the
Borrower, the Lenders from time to time party thereto, and the Administrative
Agent.  Capitalized terms used herein without definition shall have the same
meanings herein as set forth in the Credit Agreement after giving effect to this
Amendment.

 

RECITALS

 

WHEREAS, the Borrower has requested that the Required Lenders agree to amend
certain provisions of the Credit Agreement as provided for herein; and

 

WHEREAS, subject to certain conditions, the Required Lenders are willing to
agree to such amendments relating to the Credit Agreement;

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained and other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto
agree as follows:

 

SECTION I.                           AMENDMENTS TO CREDIT AGREEMENT

 

1.1                               Amendments to Section 1:  Definitions.

 

A.            Section 1.1 of the Credit Agreement is hereby amended by adding
the following definitions in proper alphabetical sequence:

 

“First Amendment” shall mean that certain First Amendment to the Revolving
Credit Agreement, dated as of April 9, 2013, by and among the Borrower, certain
Lenders party thereto and the Administrative Agent.

 

“Mortgage Bond Indenture” shall mean any indenture or similar document to be
entered into by the Borrower (including, without limitation, any notes issued
thereunder) providing for the issuance by the Borrower from time to time of
bonds, notes or other evidences of indebtedness to be issued in one or more
series to be secured by a mortgage on substantially all interests in real
property, fixtures and structures and certain other property assets of the
Borrower, in each case, on terms and conditions reasonably satisfactory to the
Administrative Agent (not to be unreasonably withheld, conditioned or delayed),
as such indenture or similar document may be amended, supplemented or otherwise
modified from time to time.

 

1

--------------------------------------------------------------------------------


 

“Net Tangible Assets” shall mean, at any date, the gross book value as shown by
the Borrower’s books of all its real and personal property (including any
regulatory or intangible assets includible in the Borrower’s transmission
rates), exclusive of licenses, patents, patent applications, copyrights,
trademarks, trade names, goodwill, experimental or organizational expense and
other like intangibles, treasury stock and unamortized debt discount and
expense, less the sum of: (i) all reserves for depreciation, obsolescence,
depletion and amortization of its properties as shown by the Borrower’s books
and all other proper reserves which in accordance with GAAP should be provided
in connection with the Borrower’s business; and (ii) all Indebtedness and other
liabilities of the Borrower other than (a) secured Indebtedness under the
Indenture, (b) reserves which have been deducted pursuant to clause (i) above
and (c) capital stock and surplus.”

 

B.            The definition of “Agreement” is hereby amended and restated in
its entirety as follows::

 

“Agreement” shall mean this Revolving Credit Agreement, together with, and as
amended by, the First Amendment, in each case, as further amended, modified,
supplemented, restated or replaced from time to time.

 

1.2                               Amendments to Section 9.1:  Limitation on
Liens.

 

Section 9.1 is hereby amended by (i) deleting the word “and” at the end of
clause (f) thereof, (ii) re-lettering clause (g) as clause (h), and
(iii) inserting the following new clause (g) in the proper alphabetical
sequence:

 

(g) Liens on assets of the Borrower to secure Indebtedness of the Borrower under
any Mortgage Bond Indenture; provided that, at the time of the incurrence of
such Indebtedness and after giving effect thereto, the Net Tangible Assets shall
be at least 150% of the aggregate principal amount of all Indebtedness
outstanding under such Mortgage Bond Indenture that is so secured.

 

SECTION II.                      CONDITIONS TO EFFECTIVENESS

 

This Amendment shall become effective only upon the satisfaction or waiver of
all of the following conditions precedent (the date of satisfaction of such
conditions being referred to herein as the “Amendment Effective Date”):

 

A.            Execution.  The Administrative Agent shall have received a
counterpart signature page of this Amendment duly executed by the Borrower and
the Required Lenders.

 

B.            Fees.  The Administrative Agent shall have received all fees,
premium (if any) and other amounts accrued (whether or not otherwise due and
payable on or prior to the Amendment Effective Date) including, reimbursement or
payment of all out-of-pocket expenses (including reasonable fees, charges and
disbursements of counsel) required to be reimbursed or paid by the Borrower
under the Credit Agreement, and including, without limitation, any amounts
previously agreed in writing by the Administrative Agent (or any of its
affiliates) and the Borrower.

 

C.            Representations and Warranties.  The representations and
warranties set forth in Section III of this Amendment shall be true and correct
in all material respects on and as of the Amendment Effective Date, except to
the extent such representations and warranties expressly relate to an

 

2

--------------------------------------------------------------------------------


 

earlier date, in which case they are true and correct in all material respects
on and as of such earlier date, and except that such materiality qualifier shall
not be applicable to any representation and warranty that is already qualified
by materiality.

 

SECTION III.                 REPRESENTATIONS AND WARRANTIES

 

In order to induce the Lenders to enter into this Amendment and to amend the
Credit Agreement in the manner provided herein, the Borrower hereby represents
and warrants to each Lender, as of the Amendment Effective Date that, before and
after giving effect to the Amendment, the following statements are true and
correct:

 

A.            Capacity, Power and Authority.  The Borrower has the capacity,
power and authority to execute, deliver and carry out the terms and provisions
of this Amendment and the Credit Agreement, as amended by this Amendment (the
“Amended Agreement”). The Borrower has taken all necessary action, partnership,
corporate or otherwise, to authorize the execution, delivery and performance of
this Amendment and the Amended Agreement.

 

B.            No Violation.  Neither the execution, delivery nor performance by
the Borrower of this Amendment nor compliance with the terms and provisions
thereof will (a) contravene any applicable provision of any material law,
statute, rule, regulation, order, writ, injunction or decree of any court or
Governmental Authority, (b) result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien upon
any of the property or assets of the Borrower or any of its Subsidiaries
pursuant to, the terms of any material indenture, loan agreement, lease
agreement, mortgage, deed of trust, agreement or other material instrument to
which the Borrower or any of its Subsidiaries is a party or by which it or any
of its property or assets is bound or (c) violate any provision of the
Borrower’s Organic Documents.

 

C.            Enforceability.  The Borrower has duly executed and delivered this
Amendment and this Amendment constitutes the legal, valid and binding obligation
of the Borrower, enforceable in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and subject to general principles of
equity.

 

D.            Governmental Approvals. No order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by, or notice to, any Governmental Authority (other than those that
have been, or on the Amendment Effective Date will be, obtained and in full
force and effect) is required to authorize or is required in connection with
(a) the execution, delivery and performance of this Amendment or (b) the
legality, validity, binding effect or enforceability of this Amendment.

 

E.            Incorporation of Representations and Warranties from Credit
Agreement.  The representations and warranties contained in Article 7 of the
Amended Agreement are and will be true and correct in all material respects on
and as of the Amendment Effective Date to the same extent as though made on and
as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they are and will be true
and correct in all material respects on and as of such earlier date.

 

F.            Absence of Default.  No Default or Event of Default has occurred
and is continuing or will result from this Amendment.

 

3

--------------------------------------------------------------------------------


 

SECTION IV.                  MISCELLANEOUS

 

A.            Reference to and Effect on the Credit Agreement.

 

(i)            On and after the Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Credit Agreement shall mean and be a reference
to the Credit Agreement as amended by this Amendment.

 

(ii)           Except as specifically amended by this Amendment, the Credit
Agreement shall remain in full force and effect and is hereby ratified and
confirmed.

 

(iii)          This Amendment shall be deemed incorporated into, and a part of,
the Credit Agreement and shall be administered and construed pursuant to the
terms thereof.

 

(iv)          The execution, delivery and performance of this Agreement shall
not constitute a waiver of any provision of, or operate as a waiver of any
right, power or remedy of any Agent or Lender under the Credit Agreement.

 

B.            Limitation of Amendment and Waiver.  Except as expressly set forth
herein, the terms, provisions and conditions of the Credit Agreement shall
remain in full force and effect and in all other respects are hereby ratified
and confirmed.  Nothing herein shall be deemed to entitle the Borrower to a
further consent to, or a further waiver, amendment, modification or other change
of, any of the terms, conditions, obligations, covenants or agreements contained
in the Credit Agreement in similar or different circumstances.

 

C.            Headings.  Section and subsection headings in this Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purpose or be given any substantive effect.

 

D.            Applicable Law.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK AND THE LAWS OF THE UNITED
STATES APPLICABLE THEREIN (EXCLUDING ANY CONFLICT OF LAWS RULE OR PRINCIPLE
WHICH MIGHT REFER SUCH CONSTRUCTION TO THE LAWS OF ANOTHER JURISDICTION).

 

E.            Severability.  Any provision of this Amendment that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

F.            Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.  Delivery of an executed signature page of this Amendment by
facsimile, email or other electronic transmission shall be effective as delivery
of a manually executed counterpart to this Amendment.

 

4

--------------------------------------------------------------------------------


 

[Remainder of this page intentionally left blank.]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

 

ITC GREAT PLAINS, LLC, as Borrower

 

 

 

 

 

By: ITC Grid Development, LLC, its sole member

 

 

 

 

 

By: ITC Holdings Corp., its sole member

 

 

 

 

 

By:

/s/ Rejji P. Hayes

 

Name:

Rejji P. Hayes

 

Title:

Vice President, Finance & Treasurer

 

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent

 

 

 

 

 

By:

/s/ Kevin Buddhdew

 

Name:

Kevin Buddhdew

 

Title:

Vice President

 

 

 

 

By:

Patrick L. Freytag

 

Name:

Patrick L. Freytag

 

Title:

Associate

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Kevin Buddhdew

 

Name:

Kevin Buddhdew

 

Title:

Vice President

 

 

 

 

By:

Patrick L. Freytag

 

Name:

Patrick L. Freytag

 

Title:

Associate

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG, NEW YORK BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Virginia Cosenza

 

Name:

Virginia Cosenza

 

Title:

Vice President

 

 

 

 

By:

/s/ Ming K Chu

 

Name:

Ming K Chu

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

 

 

By:

/s/ Lauren Havens

 

Name:

Lauren Havens

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Nancy R. Barwig

 

Name:

Nancy R. Barwig

 

Title:

Credit Executive

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ John Durland

 

Name:

John Durland

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------